POLEN, J.
We find no error in the trial court’s award of $8,800.00 temporary attorney’s fees and costs to the former wife’s attorney in this modification proceeding. We affirm as to this issue.
We reverse the temporary modification of child support payments from $240.00 per month to $710.00 per month. Although this issue has been raised by the former wife’s petition for modification, it was not noticed for the hearing that resulted in the appealed order. In Roque v. Paskow, 693 So.2d 999 (Fla. 4th DCA 1997), we reiterated the long-standing rule that trial courts, absent waiver or stipulation by the parties, may not rule on issues which have not been noticed for hearing, and upon which a party is not given an opportunity to be heard. Id. at 1000. We remand for reconsideration of this issue upon a properly noticed hearing.
DELL AND TAYLOR, JJ., concur.